Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wiring points” recited in claim 1, line 4 and claim 9 line 5,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “the second conductive layer 19” recited in page 6 of the specification, does not show in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference “5” in figure 2, does not mention in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN204987134U cited by applicant.  Regarding claims 1 and 9, CN204987134U discloses microwave heating equipment’s door body and microwave heating equipment comprising one or more conductive layer (116, 122), each of the one or more conductive layers (116, 122) provided with a conductor (indium tin oxide or similar conductive material, page 14 of 21, line 7 of Translation) therein, the first and second ends of the conductor provided with wiring points (132, 134), and a shielding section covering the one or more conductive layer (116, 122) being formed when the conductor (indium tin oxide) is coupled into a conductive loop.  Regarding claim 8,  CN204987134U discloses an electrical performance detector coupled with the conductor (page 16 of 21, lines 22-46).  Regarding claim 10, CN204987134U discloses an oven door (148) and an oven body (100), wherein at least one of the oven door and the oven body is provided with a microwave shielding plate (page 15 of 21, lines 25-34 of Translation), the oven door comprises a conductive door frame (102, page 13 of 21, lines 40-42 of Translation), the microwave shielding plate is fixed in the conductive door frame plate (page 15 of 21, lines 25-34 of Translation), and wiring points (132, 134, page 14 of 21, lines 25-33 of Translation) and the conductive door frame are electrically connected, wherein a conductive loop is formed between the  conductive door frame and the conductor (plate (page 15 of 21, lines 9-14 of Translation).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN204987134U in view of CN102484911A both cited by applicant.  Regarding claim 2, CN204987134U discloses substantially all features of the claimed invention except the conductor is continuously bent in a plane to form a spiral shape or a zigzag shape.  CN102484911A discloses a conductor (13) is continuously bent in a plane to form a spiral shape or a zigzag shape (Figures 1-13).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in CN204987134U the conductor is continuously bent in a plane to form a spiral shape or a zigzag shape as taught by CN102484911A in order to have a specific shape of conductor in the plane.  Regarding claim 3, CN204987134U discloses a transparent mounting substrate (104, 106, corresponding to a transparent mounting substrate), and the conductor (116, 122) is fixed on a side surface of the transparent mounting substrate (104, 106), wherein the conductor (116, 122) adopts a visible material.  Regarding claim 4, CN204987134U discloses substantially all features of the claimed invention including the conductor being the transparent conductive sheet (116, 122), but does not discloses the conductor being a transparent metal conductive sheet.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the conductor being a transparent metal conductive sheet in order to suit user specific application.  Regarding claim 5, CN204987134U discloses the conductive layer is two layers, a first transparent conductive layer (116) and a second transparent conductive layer (122), respectively, the first transparent conductive layer (116) and the second transparent conductive layer (122) together forming a transparent mesh structure (124). It would have been obvious to one ordinary skill in the art to form a solid area for the front  projection of all conductive layers onto the mounting substrate to cover the entire shielding plate in order to have one unit mounting substrate.  Regarding claims 6-7, CN204987134U discloses, figure 4-5, the first transparent conductive layer (116) and the second transparent conductive layer (122) each include a plurality of main conductive segments parallel to each other and a transition conductive segment for connecting  adjacent main conductive segments.  It would have been obvious to one ordinary skill in the art to arrange adjacent main conductive segments in close proximity, without gaps between adjacent main conductive segments in order to prevent the leakage caused by microwave directed through the conductive layer. It is also conventional in the art to arrange the conductors as a plurality of sections of conductive coils arranged next to each other in order to prevent microwave leakage.  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN204987134U cited by applicant.  CN204987134U discloses substantially all features of the claimed invention including  the control circuit can operates very low DC voltages (below 36 volts, typically 3.3, 5, 7 volts, etc., can be set  according to the actual needs, page 16 of 21, lines 38-39 of Translation) to detect if the first transparent conductive layer (116) is disconnected, in an abnormal situation, for example, when the glass plate of the door (148) is broken , the first transparent conductive layer (116) is disconnected, and the microwave heating apparatus (210) is controlled to stop operating when the control circuit detects a sudden increase in its resistance (corresponding to the electrical property detection data), thereby ensuring safe use of the microwave heating apparatus (200), but does not disclose an alarm signal when a change in amplitude of the detection data exceeds a set value.  It would have been obvious to one ordinary skill in the art to have an alarm signal when a change in amplitude of the detection data exceeds a set value in order to alert the user when the magnitude of change of the detected data exceeds a set value.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kolheb et al (US 2022/0039220) discloses microwave reflective panel, elements comprising such a panel.  Werner et al (US 7,256,753) discloses synthesis of metamaterial, ferrites for RF application using electromagnetic  bandgap structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 18, 2022